DETAILED ACTION
This office action is in response to the request for continued examination (RCE) filed 21 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-14 are currently pending: 1-14 have been amended.
Response to Amendment
Applicant’s arguments (see REMARKS filed on21 May 2021), with respect to the rejection of claims 1-14 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Allowable Subject Matter
Claims 1-14 are allowed.
The present invention relates to a flexible display device comprising the display of a guide bar representing a degree of a ratio that displayed content can be enlarged or reduced, and an information on an enlargement or reduction ratio of the displayed content.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Lee (US 2016/0307545 A1) discloses a flexible display device (Lee: fig. 1, ‘flexible display’ 103; [0063]) comprising: a display expandable or reducible (Lee: fig. 3, illustrating the display of content according to an extension/withdrawal of a flexible display, and fig. 5, illustrating the display of content according to a retraction of a flexible display; [0064]); a sensor configured to detect an expansion or reduction of a screen of the display (Lee: fig. 1, ‘sensor’ 107, and fig. 16A, comprising sensor 1605; [0068], [0164, 0170]); and a controller (Lee: fig. 1, ‘controller’ 105 coupled with ‘flexible display’ 103) configured to: expand the screen of the display to an expanded screen based on the expansion of the screen (Lee: fig. 3, illustrating the expansion of a screen from 321 to 325 in the direction of 331; [0093]), and display a content and a position indicator on the expanded screen (Lee: fig. 3, showing the display of content 311 on expanded screen 321, fig. 16B, patterns 1610, 1611, 1613, or 1615; [0093], [0164-0166]), wherein the position indicator implicitly comprises: information on an enlargement distance of the expanded screen or a reduction distance of the expanded screen (Lee: fig. 16B, illustrating minimum line AB 1621 (e.g., fully pulled-in) and maximum line CD 1623 (e.g., fully pulled-out); [0167]), and an enlargement/reduction guide bar representing a distance that the expanded screen of the display can be further enlarged or reduced (Lee: fig. 16A, illustrating ‘guide bar’ 1610, fig. 16B, with ‘guide bars’ 1611, 1613, 1615, and minimum line AB and maximum line CD, where as previously presented, differences between sensed positions of an expanded screen and minimum/maximum distances implicitly include information on an enlargement distance of the expanded screen or a reduction distance of the expanded screen), while Kim (US 2014/0204037 A1) implicitly teaches the concept of a ratio indicator, and a way of representing a degree of a ratio that an expanded screen of a display can be further enlarged or reduced (Kim: fig. 5, indicator 5010; [0077, 0079]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “a flexible display … display a content and a ratio indicator on the expanded screen, wherein the ratio indicator comprises: information on an enlargement ratio of the displayed content or a reduction ratio of the displayed content, and an enlargement/reduction guide bar representing a degree of a ratio that the displayed content can be further enlarged or reduced.”
As per independent claim 9, this claim is also allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611